Citation Nr: 1134674	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for disability due to a head injury.

2.  Entitlement to service connection for a right ear injury.

3.  Entitlement to service connection for a disability manifested by blurred vision and an inability to walk.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for right groin pain due to cardiac catheterizations administered at the VA Medical Center (VAMC) in Omaha, Nebraska, in June 2005 and September 2006.

7.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.

8.  Entitlement to a temporary total disability rating based on the need for convalescence for right ear surgery.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, January 2009, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2010, the Board denied entitlement to service connection for a cardiovascular disability, including heart valve replacement.  At that time, the Board also reopened a claim of service connection for a disability due to head injury and remanded the claim to the agency of original jurisdiction (AOJ).  The Board also remanded claims of service connection for a right ear injury, a disability manifested by blurred vision and an inability to walk, rheumatoid arthritis, and a right knee disability, as well as the claim under the provisions of 38 U.S.C. § 1151, the bilateral hearing loss rating claim, and the claim pertaining to convalescence for right ear surgery.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claim of service connection for a right knee disability, the § 1151 claim, and the bilateral hearing loss rating claim.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability that is attributable to his active military service; nor was a right knee disability caused or made worse by service-connected pes planus.

2.  On August 23, 2005, and September 11, 2006, the Veteran underwent cardiac catheterization at the Omaha VAMC with his informed consent.

3.  The Veteran developed right groin pain, but no additional disability, as a result of the September 11, 2006 cardiac catheterization.

4.  The Veteran's additional right groin pain as a result of the September 11, 2006 cardiac catheterization was reasonably foreseeable.

5.  The competent medical evidence does not reflect any qualifying additional disability as a result of the August 23, 2005, or September 11, 2006 cardiac catheterization that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA healthcare providers who administered the procedures.

6.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested during the claim process by no worse than level IV hearing impairment in both ears.



CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service; a right knee disability is not proximately due to or the result of service-connected pes planus.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for right groin pain due to cardiac catheterizations have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2010).

3.  The criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished as to the claim of service connection for a right knee disability, the § 1151 claim, and the bilateral hearing loss rating claim.  Through August 2008, December 2008, August 2009, and October 2010 notice letters, the Veteran was notified of the information and evidence needed to substantiate these three claims.  The October 2010 notice letter was provided to the Veteran pursuant to the Board's September 2010 remand in order to provide him with information in regards to establishing service connection on a secondary basis.  The notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in April 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2008, December 2008, August 2009, and October 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these three issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these three issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the Omaha VAMC.  Pursuant to the Board's September 2010 remand, more recent VA treatment records were obtained and records created in conjunction with two cardiac catheterizations were also obtained (including actual copies of signed consent forms).  Records from multiple private treatment providers identified by the Veteran have also been obtained.

Additionally, the Veteran was provided VA examinations in conjunction with his claims regarding the right knee, the § 1151 claim, and bilateral hearing loss, the reports of which are of record.  Pursuant to the Board's September 2010 remand, examinations that were conducted in November 2010 addressed the claims.  Those examination reports contain sufficient evidence for deciding the claims concerning: (1) the possible effects that the Veteran's service-connected pes planus has on his right knee disability; (2) the circumstances surrounding August 23, 2005, and September 11, 2006 cardiac catheterizations, including whether the procedures resulted in additional disability, whether they were performed with the Veteran's consent, and whether there was any type of negligence or other fault on the part of VA in performing the procedures; and (3) the current level of hearing impairment based on audiometric testing.  Given the probative and detailed information contained in the VA examination reports, a remand for another VA examination for any of these three claims is not warranted.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Claim of Service Connection for a Right Knee Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

In regards to service connection on a direct basis, the Veteran did not identify any in-service injury, disease, or event to which a right knee disability could plausibly be related.  When he filed his claim, he indicated that he had had right knee surgeries.  The Veteran's service treatment records are negative for a diagnosis of a right knee disability or treatment for any problems concerning the right knee.  His December 1945 separation examination did not reveal any right knee disability.  

Post-service VA treatment records show right leg pain as early as January 1991.  The earliest clinical diagnosis of degenerative joint disease is seen in March 1995.  X-rays taken at St. Joseph Hospital at that time showed marked degenerative changes in the right knee.  A May 1995 record indicated that the Veteran underwent a total right knee replacement that month.  It was noted that he had a 3 to 4-year history of right knee pain secondary to degenerative joint disease.  None of the medical professionals during this time period or since attributed any right knee problem to the Veteran's military service.  Additionally, the Veteran did not relate to his treatment providers any history of a right knee injury or disease that occurred during service.  

Given that problems pertaining to the right knee were not evident until over 45 years after the Veteran's separation from military service, that there is no indication that he incurred a right knee injury or disease in service, and that no medical professional or even the Veteran has related a current right knee disability to his military service, the Board finds that the Veteran does not have a right knee disability that is attributable to his active military service.  Therefore, service connection for a right knee disability is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Additionally, the Board notes that there is no objective evidence that arthritis of the right knee manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, degenerative changes were first seen by x-ray evidence in March 1995, which occurred nearly 50 years after service.  Although a history of right knee pain was noted, it was only a 3 to 4-year history and the evidence shows complaints of right leg pain no earlier than January 1991.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as December 13, 1946-one year after separation from service.  Thus, service connection is not warranted for arthritis of the right knee on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In June 2010, the Veteran's representative acknowledged that the Veteran's service treatment records are silent for complaints of knee or joint problems.  She instead contended that service connection may be warranted on a secondary basis.  See 38 C.F.R. § 3.310 (2010) (service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury).  The representative asserted that the Veteran's service-connected bilateral pes planus may have caused or aggravated a right knee disability.  The Veteran was awarded service connection for bilateral pes planus in April 1947.  The representative submitted internet research showing that pes planus can have an effect on other areas of the body.

The available VA and private treatment records do not contain evidence that addresses a possible relationship between the Veteran's right knee disability (arthritis or total knee replacement) and his pes planus.  In September 2010, the Board remanded the claim in order to have a VA examiner address the matter.

An examination was scheduled for November 2010 to be conducted by a VA physician, I.W., M.D.  Dr. I.W. reviewed the claims file and attempted to examine the Veteran.  At the outset, Dr. I.W. noted that the Veteran was essentially unable to be examined on account of being severely debilitated.  Primarily due to being oxygen-dependent from chronic obstructive pulmonary disease (COPD), the Veteran was very weak, was unable to stand or walk, and was in a wheelchair.  Although the Veteran could not be examined, Dr. I.W. nevertheless addressed the matter.  He stated that the most current right knee diagnosis was status post right knee replacement with severe musculoligamentous strain.

Significantly, Dr. I.W. stated that it was medically impossible to determine whether the Veteran's right knee disability was caused by or made worse by his service-connected flat feet.  Dr. I.W. stated that the Veteran is so debilitated that it would be medically impossible to determine whether his flat feet caused his right knee arthritis.  Dr. I.W. indicated that because the Veteran has such generalized and severe arthritic changes in many joints, it appears that natural progression of the disease is a major culprit.  Therefore, Dr. I.W. found that it would be resorting to complete speculation to state whether the Veteran's bilateral flat feet had any effect on his right knee disability.  Dr. I.W. also stated that the Veteran has had his right knee replaced and has moderate changes in his left knee, which would indicate natural progression of disease with age.  Dr. I.W. reiterated that, therefore, any commentaries about flat feet specifically causing or chronically worsening the right knee would be speculative.  Notably, the Veteran did not have any response when he was asked about flat feet.

Concerning the possibility of aggravation, Dr. I.W. again stated that it would be speculation to state whether any aggravation took place.  This was so because of the Veteran's overwhelmingly severe and complicating medical comorbidities, to include morbid obesity, and because the medical record does not afford any supporting information concerning aggravation.  Dr. I.W. also stated that a baseline for the right knee could not be established because of the Veteran's extreme and overall debility, his numerous complicating medical comorbidities, and advanced degenerative changes.

In consideration of the evidence of record, the Board finds that the Veteran does not have a right knee disability that was caused or made worse by service-connected pes planus.  Dr. I.W. provided a persuasive opinion as to why he, or another competent medical professional, would have to resort to speculation in order to make such a connection, either by causation or aggravation.  Additionally, to the extent Dr. I.W. attributed the Veteran's right knee disability (or the severity of the disability) to any type of cause, Dr. I.W. indicated that age and a natural progression of the disease could be a factor.

In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) addressed a similar type of medical opinion.  23 Vet. App. 382, 390 (2010).  In Jones, the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.

Furthermore, the Court held that VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  The Court also held that it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, the Court found that it is the Board's duty to remand for further development.

The Court also determined that an examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.

Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

The Board finds Dr. I.W.'s November 2010 opinion adequate for deciding the claim and that it comports with the Jones decision.  Dr. I.W. explained in detail the basis for his opinion and did not leave room for ambiguity.  He considered all of the procurable and assembled data.  Dr. I.W. implied that a complete and thorough physical examination of the Veteran's right knee may have provided additional information, but he indicated that this was not procurable.  The Veteran was simply in a state that was so debilitating that he could not be properly examined.  Moreover, private treatment records that were obtained from Bellevue Medical Center after the November 2010 examination appear to show that the Veteran's general condition has become no better.  In January 2011, the Veteran was seen for possible right hip surgery.  It was noted that the Veteran needed cardiac clearance and that his right lower extremity was so weak that he could barely move it.  Thus, the Board does not find that a remand is warranted for an attempt at another examination as the evidence indicates that such a step would not lead to any additional procurable data.

In addition, Dr. I.W. specifically pointed out that it was medically impossible to determine whether the Veteran's right knee disability was caused by or made worse by his service-connected flat feet.  This statement did not indicate that it was only impossible for Dr. I.W. to make a determination.  Instead, it was reflective of the fact that the medical community at large could not make such a determination because an examination could not be conducted due to the Veteran's debilitated state.

Furthermore, it was clear from Dr. I.W.'s remarks that it is not outside current medical knowledge as to whether pes planus can cause or aggravate a right knee disability such as arthritis or a knee replacement.  Instead, Dr. I.W. determined that, in the Veteran's specific case, such a relationship could not be established because of the Veteran's condition.  Additionally, Dr. I.W. noted that the Veteran did not provide any response when asked about his pes planus.  Dr. I.W. also indicated that there was another possible medical cause-progression of disease and age-but he did not make a definitive opinion because that would be resorting to speculation as well.  In view of Dr. I.W.'s detailed explanation of his "without resort to speculation" opinion, the Board finds that the opinion represents an appropriate medical conclusion in this case.  See Jones, 23 Vet. App. at 382.

As noted previously, the Board finds that the Veteran does not have a right knee disability that was caused or made worse by service-connected pes planus.  Without sufficient evidence that either type of secondary relationship exists between the Veteran's pes planus and a right knee disability, the Board concludes that service connection is not warranted for a right knee disability on a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

For the foregoing reasons, the Board finds that the claim of service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. § 1151 Claim

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2008), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate, the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  Finally, the consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 60 calendar days.  38 C.F.R. § 17.32(d).

The Veteran generally contends that he has groin pain due to cardiac catheterizations administered at the Omaha VAMC.  Specifically, he maintains that the catheter that was inserted into his right upper thigh (groin area) resulted in ongoing groin pain after the procedures.

The Veteran indicated the procedures took place in June 2005 and September 2006.  As noted previously, the clinical records pertaining to the procedures were obtained pursuant to the Board's September 2010 remand.  The records from the Omaha VAMC show that, although a cardiac catheterization was originally scheduled for mid-June 2005 when the Veteran was hospitalized at the facility for congestive heart failure, aortic stenosis, COPD, and acute renal insufficiency, the procedure was not performed because he was transferred to a private facility for additional care.  Thus, the Veteran's claim does not pertain to a cardiac catheterization in June 2005 as one was not performed.

The records do show that a cardiac catheterization was performed at the Omaha VAMC on August 23, 2005.  The Veteran is likely referring to this procedure in conjunction with his claim.  The cardiac catheterization was performed in order to evaluate the Veteran's coronary anatomy and cardiac function.  A log of the procedure documents that the procedure was started at 10:12 am, and the catheter was removed and the procedure was completed at 11:14 am.  The records reflect that the catheter was inserted into the right femoral artery in the area of the Veteran's right groin.  It was noted that there were no complications when the procedure was ended.  The right groin area was addressed when the Veteran was recovering from the cardiac catheterization.  It was noted that there was no bleeding or hematoma in the area.  The Veteran was advised of how to care for the area in the days that were to follow the procedure.  He was told to rest, not to lift anything heavy, and to put pressure on the right groin if he strained it from coughing or sneezing.

Significantly, an actual copy of the informed consent form for the August 23, 2005 procedure was obtained pursuant to the Board's September 2010 remand.  The form was signed by the Veteran, a physician, and a witness.  It indicated that the proposed procedure was a cardiac catheterization that would involve a catheter being inserted into the Veteran's groin or arm vessels, and threaded to his heart for evaluation of coronary anatomy and cardiac function.  The procedure site was listed as "Right groin/Left groin/Right arm/Left arm."  The consent form stated that the procedure had been explained in terms that the Veteran could understand, including the nature and extent of the procedure and risks involved.  In signing the consent form, he certified that he read and fully understood the consent and freely gave his consent to the procedure.

On September 5, 2006, the Veteran was hospitalized at the Omaha VAMC with a complaint of shortness of breath and increased cough with yellow sputum.  Among other things, the Veteran was diagnosed with congestive heart failure, atrial fibrillation, renal insufficiency, and aortic stenosis.  In the course of treatment, a cardiac catheterization was performed on September 11, 2006.  This is likely the second procedure that the Veteran refers to in conjunction with his claim.

The Veteran signed a consent form on September 10, 2006 that was nearly identical in nature to the August 2005 consent form.  The cardiac catheterization was performed in order to evaluate the Veteran's aortic stenosis.  A log of the procedure documents that the procedure was started at 12:45 pm, and the catheter was removed and the procedure was completed at 2:03 pm.  The records reflect that the catheter was inserted into the right femoral artery in the area of the Veteran's right groin.  It was noted that there were no complications when the procedure was ended.  The right groin area was addressed when the Veteran was recovering from the cardiac catheterization.  It was noted that there was no swelling, bleeding or hematoma in the area.  After the procedure, the Veteran complained of back discomfort because he usually slept in a recliner.  He was advised of how to care for the area in the days that were to follow the procedure.  He was told to rest and not to strain, lift, or drive for several days.

The Veteran was discharged from the Omaha VAMC on September 12, 2006.  However, he was readmitted the next day for shortness of breath.  The admitting diagnoses were atrial flutter with RVR (rapid ventricular response) and pulmonary edema.  The Veteran was treated for problems with his heart and lungs until he was discharged on September 15, 2006.  There was no reference to groin pain during this hospitalization.  Subsequently dated VA and private treatment records do not show a disability relating to the Veteran's right groin area.

In October 2008, a VA physician, I.W., reviewed the claims file existing at that time, and interviewed and examined the Veteran.   Dr. I.W. noted the Veteran's complaint that he experienced right groin pain after a second cardiac catheterization that was performed by VA in 2006.  Dr. I.W. noted that the Veteran had not mentioned the right groin pain to anyone, had not taken treatment for it, and had not had anyone look at it.  However, the Veteran reported that he had continued to have right groin pain since that time and believed that the pain was due to the second cardiac catheterization.

After reviewing the records that were available at that time, Dr. I.W. indicated that two cardiac catheterizations were performed at the Omaha VAMC, that both appeared to have occurred without complications, and that the Veteran tolerated both procedures well.  Dr. I.W. noted that there were no entries of groin problems at all in any of the medical records.  Dr. I.W. stated that it appeared that the Veteran did have ongoing right groin pain (based on his comments) that was likely secondary to or a residual of previous cardiac catheterizations.  Dr. I.W. indicated that it is well known that, since a cardiac catheterization is an invasive procedure, there are times when ongoing discomfort can occur after such procedures.  However, Dr. I.W. at that point in time could not find any evidence that showed carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing hospital care, medical and surgical treatment, or any other examinations.  Dr. I.W. stated that, overall, it appeared that the healthcare provided to the Veteran had been quite exemplary.  Dr. I.W. also stated that an examination of the right groin did not show any findings and there was no tear in the right groin.

Dr. I.W.'s October 2008 report provided significant information pertinent to the claim.  However, the September 2010 Board remand instructed that the Veteran undergo additional examination, and that another opinion should be obtained, in light of additional evidence that would be obtained due to the remand.  Additionally, it was necessary for an examiner to address the "informed consent" aspect of the claim.

In November 2010, the Veteran underwent additional VA examination in connection with the claim.  Dr. I.W. again conducted the examination and interviewed the Veteran, as well as reviewed the claims file that had additional evidence associated with it since the October 2008 examination.  Dr. I.W. noted the Veteran's history at the Omaha VAMC of one cancelled cardiac catheterization in 2005 followed by the two cardiac catheterizations that were performed.  When the Veteran was asked as to what his concerns were concerning any aberrations from healthcare during the two cardiac catheterizations, he stated that the first one was not painful and he was made aware that it could be uncomfortable by the interventional cardiologist.  The Veteran stated that the second cardiologist made the same comment, but the intervention was extremely painful.

After reviewing all the medical records, Dr. I.W. stated that both procedures appeared to have been performed without any difficulty and without any complications.  Dr. I.W. stated that, unfortunately, one of the procedures was painful, which is to be expected because of this type of invasive procedure.  However, when Dr. I.W. reviewed all available medical records, he could not find any evidence of any carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of the Omaha VAMC in furnishing a cardiac catheterization to the Veteran.  Dr. I.W. stated that there are no additional disabilities.  He also stated that this is a typical risk that occurs that reasonable healthcare providers would always disclose to patients prior to undergoing invasive testing.

In consideration of the evidence of record, the evidence tends to show that the Veteran did not have additional disability after he underwent cardiac catheterization at the Omaha VAMC on August 23, 2005, or September 11, 2006.  Regarding the earlier procedure, the Veteran does not contend that he experienced any additional disability or symptoms such as right groin pain after that procedure.  The evidence does tend to show that the Veteran experienced right groin pain after the second procedure.  His seemingly credible statements on the matter indicate that he has experienced that type of pain.  However, no identifiable additional disability in the right groin area has been found.  Dr. I.W., who examined the Veteran and addressed the claim twice in this regard, stated that there are no additional disabilities and that an examination of the right groin revealed no findings, including no groin tear.  Thus, the Board finds that the Veteran developed right groin pain, but no additional disability, as a result of the September 11, 2006 cardiac catheterization.

Generally, pain alone does not in and of itself constitute a disability.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Compensation awarded under 38 U.S.C. § 1151 requires additional disability.  See 38 C.F.R. § 3.361.  Although right groin pain without any identifiable additional disability has been shown, the Board finds it essential to address the remaining aspects of the Veteran's claim.  Even if additional disability manifested by right groin pain had been established, the disability must have been the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable in order for the section 1151 claim to be substantiated.

With respect to the degree of care provided by VA, Dr. I.W. provided a probative medical opinion on the matter.  Dr. I.W. reviewed the evidence in the claims file, including the records pertaining to the August 23, 2005, and September 11, 2006 cardiac catheterizations, and he did not find any evidence of any carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA.  In fact, Dr. I.W. thought that the healthcare that was provided to the Veteran was exemplary.  The absence of negligence or other instance of fault is supported by the record as there were no complications noted during the cardiac catheterizations.  The only indentified problems were the Veteran's underlying heart and lung problems for which he was being treated.  The Veteran has not pointed to any aspect of the procedure that was negligent or identified any physician who has provided a medical opinion indicating that VA was negligent.  Thus, the Veteran's contention that VA negligence caused additional pain to the right groin area is not supported by the competent medical evidence of record.  Moreover, the Veteran does not possess the requisite medical expertise necessary to provide a probative opinion on the issue of medical negligence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that the competent medical evidence does not reflect any qualifying additional disability as a result of the August 23, 2005, or September 11, 2006 cardiac catheterization that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA healthcare providers who administered the procedures.

As noted previously, in regards to a reasonably foreseeable event, the regulation provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  In this case, the signed consent form for both cardiac catheterizations has been associated with the claims file.  A documented and signed consent form, rather than oral consent, was appropriate given that the procedures required anesthesia.  See 38 C.F.R. § 17.32(d)(1)(ii).  As noted previously, the consent forms indicated that the Veteran was informed of the risks of the procedure.  Dr. I.W. stated that pain in the insertion site is a typical risk that occurs that reasonable healthcare providers would always disclose to patients prior to undergoing invasive testing.  Moreover, the Veteran has expressly indicated that he was told of that risk.  Thus, the Board finds that the right groin pain was reasonably foreseeable as it was a risk that was disclosed in connection with the informed consent that the Veteran signed.

As indicated by the signed consent form, the evidence does not reflect that the August 23, 2005, or September 11, 2006 cardiac catheterization was performed without the Veteran's informed consent.  Above his signature, the form states, in part, that someone has explained the procedure and that there were risks involved.  The form states that the Veteran had an opportunity to read the consent form and that he chose to have the procedure.  Given that signature consent is required and was given for the two procedures, the record reflects that the informed consent procedures were followed in connection with both cardiac catheterizations.  See 38 C.F.R. § 17.32.

(The Veteran's representative submitted argument and research regarding right groin pain due to the Veteran's heart valve replacement surgery.  A review of the record reveals that the Veteran underwent aortic valve replacement surgery on March 21, 2007, at the Creighton University Medical Center.  The provisions of 38 U.S.C.  1151 do not apply to surgery from a private facility (unless it was furnished to a veteran under a law administered by VA).  Thus, any additional disability resulting from the aortic valve replacement surgery is not a disability for which benefits may be granted under 38 U.S.C. § 1151.)

In sum, the criteria for compensation benefits under 38 U.S.C.A. § 1151 for right groin pain have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's § 1151 claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Bilateral Hearing Loss Rating Claim

The Veteran asserts that his service-connected bilateral hearing loss is more disabling than currently rated.  He contends that a rating in excess of 10 percent is warranted.  The Veteran's daughters have submitted statements indicating that the Veteran has poor hearing.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2010).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

A VA audiological examination was afforded to the Veteran in September 2008.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examination results documented a puretone threshold average of 57.5 for the right ear and 46.25 for the left ear.  The Maryland CNC speech recognition score was 96 percent for the right ear and 94 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the right ear and level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the September 2008 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  These results are reflective of a less disabling audiometric examination than one that was conducted in August 2005 on which the current 10 percent disabling rating was based.

Pursuant to the Board's September 2010 remand, the Veteran underwent further VA audiological examination in November 2010.  A diagnosis of bilateral sensorineural hearing loss was provided.  At that time, examination results documented a puretone threshold average of 68.75 for the right ear and 60 for the left ear.  The Maryland CNC speech recognition score was 82 percent for the right ear and 80 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level IV hearing impairment in both ears.  Applying the results to Table VII, a 10 percent disability rating is warranted for bilateral hearing loss based on the November 2010 VA examination.

Given the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment appeared to worsen between the two most recent VA examinations.  However, the hearing impairment was not disabling enough to warrant a higher rating.  The rating criteria simply do not call for a rating in excess of 10 percent for these levels of hearing impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

During the claim process, the Veteran received treatment at the Omaha VAMC and hearing loss was listed in the computerized problem list concerning his medical history.  He was provided hearing aids from the facility.  The VA treatment records do not contain the type of audiometric testing results that were detailed in the VA examinations reports by which to evaluate the Veteran's hearing loss.  They do not provide a basis for a higher evaluation.

In consideration of the objective audiometric examination results that have been made a part of the record from the time period one year before the claim for an increase was filed, the Board finds that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level IV hearing impairment in both ears.  Therefore, a rating of 10 percent is appropriate and a higher rating is not warranted at any time during the claim process.

The above determination is based upon consideration of applicable rating provisions.  Pursuant to the Board's September 2010 remand, the November 2010 VA examination report described the effects of the Veteran's hearing impairment in addition to the audiometric examination results.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner that the Veteran obtains good benefit from amplification, although communication difficulties may still be present.  The examiner also noted that (although the Veteran was retired) with amplification and reasonable accommodation, his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Such an effect does not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right knee disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right groin pain due to VA due to cardiac catheterizations administered at the Omaha VAMC is denied.

An increased rating for bilateral hearing loss is denied.


REMAND

The Board finds that the following claims on appeal must be remanded to the AOJ for additional development:  entitlement to service connection for disability due to a head injury; entitlement to service connection for a right ear injury; entitlement to service connection for a disability manifested by blurred vision and an inability to walk; entitlement to service connection for rheumatoid arthritis; entitlement to a temporary total disability rating based on the need for convalescence for right ear surgery.

In September 2010, the Board reopened the claim of service connection for disability due to a head injury.  As noted at that time, the Veteran submitted several statements, including via an audio tape recording, in which he described his claimed in-service head injury.  The Veteran states that his head was injured during basic military training.  Specifically, he states that he raised his head while digging foxholes during an exercise.  At that time, the bottom of a tank struck his helmet.  The Veteran states that it was a "little thunk" on the head and it caused him to experience headaches over the next two days.  In May 2010, the Veteran's daughter recalled that the Veteran told his family about the in-service head injury from the tank.

The Veteran's service treatment records do not reference a head injury from a collision with a tank or any type of diagnosed disability pertaining to the head (other than warts on the head).  It might be expected that an injury from a tank would be documented in the service records or that the Veteran would report such a head injury to an examiner during his separation examination.  However, the Court has indicated this is not the type of determination the Board is permitted to make.

In Kahana v. Shinseki, which was decided while the Veteran's case was in remand status, the Court held that the Board made an impermissible medical determination when it found that one would expect to see at least some documentation in the service treatment records of a tear of the anterior cruciate ligament in the knee given that it is a significant injury.  See 24 Vet. App. 428, 434-35 (2011).  See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board could not infer this from the evidence without citing to independent medical evidence.  See Kahana, 24 Vet. App. at 435.

In the Veteran's case, he is competent to report factual matters of which he had first hand knowledge, such as having his head hit by a tank and experiencing headaches.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Given this information and the post-service medical evidence reflecting that the Veteran had surgery to address a tear in the brain in 1993 (and may continue to have disability affecting the head), the Board finds that the claims should be remanded for a VA examination concerning the head.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As the Veteran may be too debilitated to have his head examined, the prospective examiner should review the evidence in the claims file in order to provide a nexus opinion on the matter even if the Veteran cannot physically be examined.

The claim of service connection for a right ear injury, the claim of service connection for a disability manifested by blurred vision and an inability to walk, and the claim for a temporary total disability rating based on the need for convalescence for right ear surgery must also be remanded.  The Veteran has primarily contended that these disabilities are secondary to his claimed head injury.  Thus, it follows that any Board action on the three claims would, at this juncture, be premature.  Hence, the Board will defer consideration of these issues.

In September 2010, the Board also remanded the claim of service connection for rheumatoid arthritis.  The development requested was similar to the right knee disability claim discussed in the decision section above.  The Veteran was to be scheduled for a VA examination any of joint affected by rheumatoid arthritis.  The examiner was to include in the report a nexus opinion as to whether the Veteran's bilateral pes planus caused or has made chronically worse any rheumatoid arthritis.

Although the November 2010 VA examiner provided an adequate examination report regarding the right knee, the examiner noted that the Veteran had not been diagnosed with rheumatoid arthritis.  Although there is a dearth of information regarding any rheumatoid arthritis the Veteran may have, a February 2010 VA treatment record contains an assessment of rheumatoid arthritis of the hands, hips, and knees.  In view of this evidence, the claim must be remanded in order for a VA examiner/reviewer to consider the information and provide an opinion in response to the question that was asked in the September 2010 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

It appears that the Veteran continues to receive regular treatment at the Omaha VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since October 2010) from the Omaha VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination in conjunction with his claim of service connection for disability due to a head injury.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's disabilities affecting the head, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current disability affecting the head that is related to his active military service, particularly his stated in-service collision with a tank described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  In answering this question, the examiner should comment on whether there is any medical reason to accept or reject the proposition that the Veteran had a head injury in service that led to a current condition.  All opinions should be set forth in detail and explained in the context of the record.

If the Veteran is too debilitated to undergo physical examination, or does not appear, the prospective examiner should instead attempt to answer the questions above based on a review the evidence in the claims file.

3.  Schedule the Veteran for a VA examination in conjunction with his claim of service connection for rheumatoid arthritis.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine whether the Veteran has rheumatoid arthritis and, if so, the affected joints.  The examiner should provide an opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has rheumatoid arthritis that was caused or made chronically worse by his service-connected bilateral pes planus.  If the examiner finds that bilateral pes planus has an effect on rheumatoid arthritis, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any such disability.  If a baseline is established, the examiner should comment on how much the rheumatoid arthritis has worsened in severity as a result of the natural progress of those disabilities, if at all, from the time of the baseline to the current level of severity.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the Veteran is too debilitated to undergo physical examination, or does not appear, the prospective examiner should instead attempt to answer the questions above based on a review the evidence in the claims file.

4.  After the requested examination/opinion reports have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner/reviewer.

5.  Undertake any additional development deemed necessary in connection with the claims of service connection for a right ear injury, a disability manifested by blurred vision and an inability to walk, and the claim for a temporary total disability rating based on the need for convalescence for right ear surgery.

6.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


